Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/27/21. Claims 1-2 and 12-21 are pending and under examination.

Information Disclosure Statement
	The 6-page IDS filed 1/27/21  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to conform to the requirements of content for an IDS, e.g., a column for Examiner’s initials.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain neurological diseases, does not reasonably provide enablement for the prevention of those diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The method claims include preventing diseases such as Alzheimer’s disease. However, by way of example, the art currently does not recognize any drug or method that results in the prevention of Alzheimer’s disease. See for example Reitz (IDS 1/27/21 NPL33) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (IDS 1/27/21 NPL38) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. 
Further, there is no reasonable expectation that the claimed composition will treat all neurological diseases. What is demonstrated is that the composition protects against Aß42 toxicity (examples 2.1, 2.2 and 2.3). The specification explicitly attributes the efficacy of the composition as “inhibiting beta amyloid production and tau phosphorylation” (p.20-21). However, not all neurological diseases are caused by nor related to Aß42 nor Aß42-induced tau phosphorylation. An in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute “working examples.” In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing the PTO decision based on finding that in vitro data did not support in vivo applications). See MPEP §2164.02.
In this case, Aß42-induced effects do not correlate to all neurodegenerative diseases. For example, Huntington’s disease is caused by aggregation of the huntingtin protein, not Aß. Multiple sclerosis is an autoimmune disease whereby the immune system attacks the myelin sheath of nerves. Thus, the models in the specification do not correlate to the breadth of all degenerative neurological diseases.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
This is all that is supplied here: a hypothesis that since the composition treats a model of Alzheimer’s disease, the composition must treat all degenerative neurological diseases. This is made in the absence of any examples while there is no reason to expect that the composition will treat diseases not caused by Aß42 toxicity.
Therefore, claims 1-2 are not enabled for the full scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to Poria cocos peel extract, which is a natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claims 12-14 are a pharmaceutical composition and fall within the statutory category of a composition of matter.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are a pharmaceutical composition comprising the natural product of Poria cocos peel as an active ingredient. Thus, the claims recite a judicial exception (natural product).
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the only limitation of claim 12 is the naturally occurring composition itself. Describing the composition as “pharmaceutical” in the preamble does not place any limitations which would distinguish this active ingredient from its natural counterpart. As this is the only element of claim 12, the claim does not offer any elements that amount to significantly more than the exception itself. Claim 13 is directed to “how much” of the natural product exists, but the amount of product does not structurally alter nor provide any distinguishing features to the product and so there is no integration into a practical application. Claim 14 includes a carrier, but these carriers are also naturally occurring, e.g., water. Water occurs naturally in combination with living organisms such as Poria cocos and is not an integration into a practical application.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the naturally occurring Poria cocos peel, including its combination with water, is within the scope of the claims. These are the judicial exception itself; as there are no “additional elements”, there cannot be additional elements which are significantly more than the exception.
Therefore claims 12-14 are patent ineligible. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (IDS 1/27/21 NPL6).
Regarding claim 1, Chung teaches the pharmaceutical composition chukmesundan (CMSD), which comprises poria cocos wolf (abstract) and thus comprises the peel of P.cocos. The CMSD was extracted by both water and 75%, 85%, and 95% ethanol solutions (p.3 C1). Thus, the extracted composition comprises P.cocos peel extract. This composition was administered orally to animals to treat ischemia (p.3 C2), indicating the composition was pharmaceutical. Chung teaches the neuroprotective benefits of the composition for neurodegenerative disorders (abstract, p.2 C1-2) and teaches administering the composition to treat ischemia, which meets the broadest reasonable interpretation of a “degenerative neurological disease”.
Therefore, claims 1 are anticipated by Chung.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as obvious over Chung.
Chung is discussed above and claims 1-10 and 13-14 would have been obvious for the same reasons. Further, while Chung demonstrates the therapeutic benefits of the composition in reducing Aß damage (table II); however, Chung does not explicitly suggest using the composition to treat one of the diseases of claim 2.
Nevertheless, one of ordinary skill in the art at the time of filing would have been motivated to administer the composition of Chung to treat Alzheimer’s disease. Aß is well-known in the art as one of the etiologic agents of Alzheimer’s disease and many methods throughout the art utilize reduction of Aß and Aß-induced damage as a benchmark for potential therapeutics. As Chung demonstrates this, it would have been obvious to utilize this composition to treat AD.
Therefore, claims 1-2 would have been obvious over Chung.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as obvious over Chung in view of Jang (KR 2010-0070514; IDS 1/27/21 FP15; machine translation of record in parent application 15/535478).
The relevance of Chung is discussed above.
Further, Jang teaches a composition comprising Poria cocos extract (title). Jang teaches this effect derives from the outer sclerotium (peel) of P.cocos (p.5) and extraction of this composition using water and C1-C4 alcohol (claims 1-2). Jang teaches using this composition to treat Alzheimer’s disease (claim 3) and formulating the composition as a health functional food (claim 5). Thus, one of ordinary skill in the art is informed that an alcohol extract of P.cocos or P.cocos peel is therapeutic for Alzheimer’s disease (Jang) and that the therapeutic effect is found in the peel extract (Jang) or a composition comprising the peel extract (Chung). Thus, provided the teachings of the prior art, one of skill in the art at the time of filing would have been motivated to treat AD using a pharmaceutical composition comprising a water/ethanol extract of P.cocos peel with a reasonable expectation of success.
Therefore, claims 1-2 would have been obvious over Chung and Jang.

Claim(s) 1-2 and 12-14 are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014088200 (IDS 1/27/21 citation FP20), herein referred to as ‘200. The ‘200 document is a WIPO published PCT (deemed published under section 122(b); see 35 USC 374) effectively filed on 2013-10-18, which is prior to the instant effective filing date, and was filed by a different inventive entity than the instant application. To qualify under §102(a)(2), an application need not have been published in English. There is no evidence of any exceptions under §102(b)(1-2). Citations herein refer to the copy of EP 2929888 submitted in parent application 15/535478 on IDS 4/13/20 (citation 10), identified as international application number PCT/KR2013/009356, i.e., publication W02014088200 (see front page of EP 2929888). The ‘888 document is being used as a translation of WO 2014088200 as no better translation was available.
Regarding claims 1 and 2, ‘200 teaches compositions of Poria cocos wolf bark extract (paragraph 3) for the treatment of Th1-mediated diseases (paragraph 3), which includes multiple sclerosis, Parkinson’s disease, or amyotrophic lateral sclerosis (Lou Gehrig’s disease) (paragraph 53). There is no indication that any other portion of Poria cocos was included in the bark extract and so meets the limitations of a composition which does not comprise Poria cocos wolf nor Jeokbokryeong.
In the alternative, as ‘200 teaches it is the bark, not the other components of Poria cocos wolf, which elicits the therapeutic effects, it would have been obvious to exclude those additional components, e.g., purify the active agent—the peel/bark—for use in the therapeutic composition.
This meets every limitation of instant claims 1 and 2 and so anticipates/would have made obvious the instant method.
Regarding claim 12, as above, ‘200 teaches the therapeutic is poria cocos wolf bark extract, i.e., poria cocos peel extract. The fact that this composition is solely the bark, this is considered a teaching that the composition does not comprise poris cocos WOLF nor Jeoboryoung or, alternately, that it would have been obvious to prepare the composition without these components. ‘200 teaches this as a pharmaceutical (paragraph 78) with the bark/extract as the active ingredient (paragraph 77).
Regarding claim 13, ‘200 teaches formulation at 2-50, 5-50, 7-50, 7-40, or 7-35 mg/mL (paragraph 70). The Office is not in a position to obtain prior art products and make physical comparisons in order to determine the weight of individual components. However, as an exemplary embodiment, the instant specification discloses 100 mg of extract in 2mL of water (example 1); thus, 50 mg/mL is deemed within the claimed range of 10-90% by weight. Given the specific values of ‘200 and the wide range of 10-90% instantly claimed, the prior art is deemed to disclose a value within the instantly claimed range, thereby anticipating the range. Alternatively, ‘200 teaches the appropriate dose varies (paragraph 82), thereby teaching the amount in the composition is a result-effective variable. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
Regarding claim 14, ‘200 teaches including pharmaceutical carriers such as water (paragraph 80).
Therefore, claims 1-2 and 12-14 are anticipated and/or obvious.

Claim(s) 1-2, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014088200 (IDS 1/27/21 citation FP20).
‘200 as it relates to claims 1-2 and 12-14 are discussed above and incorporated herein.
Regarding claim 16, ‘200 teaches therapeutic compositions comprising poria cocos peel excluding WOLF and Jeokboryoung as described above and incorporated herein. Further, ‘200 suggests the inclusion of lactose (paragraph 80) and starch (paragraph 88). Arriving at certain amounts of the extract, lactose, and starch would therefore have been a matter of routine optimization as these are “normally used in manufacturing” (paragraph 80) and there is no evidence that these specific amounts confer any surprising or critical attribute to the composition of matter. As for magnesium stearate, it is noted that “a pharmaceutically acceptable amount” of an agent includes not having the agent present at all, as a complete absence of the agent is pharmaceutically acceptable. However, ‘200 also teaches the inclusion of stearic acid magnesium (paragraph 80), i.e., magnesium stearate. ‘200 teaches manufacture as a tablet (paragraph 83). Thus, arriving at the instantly claimed formulation would have been obvious as it is solely a matter of optimizing known variables in a pharmaceutical composition where the components themselves were taught and serve the same purpose in the formulation as they do in the instant formulations. Finally, there is no volume in the claimed formulation. Thus, with respect to the absolute values such as “100 mg of the extract”, ‘200 teaches values such as 50 mg/mL and administering 5-50 mg/kg body weight (paragraph 70). Clearly, the amounts are result-effective variables as taught by ‘200 and so arriving at a particular amount in a formulation represents routine optimization absent evidence of the critical nature of the particularly claimed values. Moreover, ‘200 describes formulations with significantly more extract, e.g., 50 mg/kg for an average American male is roughly 4250 mg (50* 85). 4250 mg “comprises” 100 mg and so teachings of values greater than the claimed values is a teaching of a formulation comprising the instantly claimed values.
Regarding claim 17, the amount of extract, lactose, starch, and magnesium stearate is discussed above. Further, this claim includes talc, which is also taught by ‘200 (paragraph 80) and the amount of a carrier “normally used in manufactured medicine” would have been a matter of routine optimization and therefore obvious. ‘200 teaches manufacture as a capsule (paragraph 83). The same logic regarding optimization of these values articulated above applies mutatis mutandis to this formulation as well.
Regarding claim 18, ‘200 teaches the known inclusion of sugar and high fructose corn as included as a food, particularly in a tonic, i.e., a liquid (paragraph 84). ‘200 does not teach including lemon incense which, for reasons above, meets the limitations of a pharmaceutically acceptable amount as not being present at all is pharmaceutically acceptable. The same logic regarding optimization of these values articulated above applies mutatis mutandis to this formulation as well.
Therefore, claims 1-2, 12-14, and 16-18 would have been obvious.

Claim(s) 1-2, 12-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014088200 (IDS 1/27/21 citation FP20) in view of KR20140001315 (form 892; herein ‘315). A machine translation is appended to the provided copy of the ‘315 document.
The teachings of ‘200 are discussed above and incorporated herein.
Regarding claims 19-21, ‘200 teaches preparing the peel by adding 70% ethanol (description of figure 11a in paragraph 19; figure 11a). ‘200 does not teach first washing and drying the peel.
First, it is set forth that Poria cocos is a mushroom. When preparing a mushroom as a pharmaceutical, it would have been well within the general knowledge of the medical community that the mushroom should be washed and dried prior to its eventual delivery to a human.
Second, ‘315 is also concerned with preparing poria cocos (Bokryeong); see claims. ‘315 also teaches mixing at 1-5:1 w/w (50-83% w/w; relevant to claim 13) and extracting with a lower C1-C4 alcohol (instant claim 20). However, ‘315 teaches these steps as occurring “after washing and drying”.
Thus, one of ordinary skill in the art is taught by ‘315 and ‘200 that extraction of poria cocos and poria cocos peel involve many of the same steps. One of ordinary skill in the art would have then found it obvious to include other similar steps, such as washing and drying, in the preparation of the peel because these steps are effective when preparing the poria cocos as a whole for a pharmaceutical preparation.
Therefore, claims 1-2, 12-14, and 16-21 would have been obvious.

Claim(s) 1-2, 12-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014088200 (IDS 1/27/21 citation FP20) in view of KR20120131052 (form 892; herein ‘052). A machine translation is appended to the provided copy of the ‘052 document.
The teachings of ‘200 are discussed above and incorporated herein.
Regarding claims 19-21, ‘200 teaches preparing the peel by adding 70% ethanol (description of figure 11a in paragraph 19; figure 11a). ‘200 does not teach first washing and drying the peel.
First, it is set forth that Poria cocos is a mushroom. When preparing a mushroom as a pharmaceutical, it would have been well within the general knowledge of the medical community that the mushroom should be washed and dried prior to its eventual delivery to a human.
Second, ‘052 is also concerned with preparing poria cocos (Bokryeong); see paragraph beginning “the manufacture of jadeite”. ‘052 also teaches preparing this pharmaceutical as a liquid, including the steps of “prepared and washed and dried” (Id.). 
Thus, one of ordinary skill in the art is taught by ‘052 and ‘200 that extraction of poria cocos and poria cocos peel involve many of the same steps. One of ordinary skill in the art would have then found it obvious to include other similar steps, such as washing and drying, in the preparation of the peel because these steps are effective when preparing the poria cocos as a whole for a pharmaceutical preparation.
Therefore, claims 1-2, 12-14, and 16-21 would have been obvious.

Claims 1-2 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014088200 (IDS 1/27/21 FP20) in view of Kim (US 20100316741; IDS 1/27/21 US3).
‘200 is discussed above and incorporated herein. ‘200 does not teach including all of the components of instant claim 15.
Nevertheless, one of ordinary skill in the art set to practice the method as described would be motivated to pursue known formulations of pharmaceuticals. The formulations of instant claims 15-18 represent known ingredients when manufacturing a pharmaceutical for tablet, capsule, and liquid, all forms which are taught as noted above; while not explicitly teaching injection, ‘200 refers to non-oral forms and injection was a well-known and established route of non-oral therapeutic administration at the time of filing. Kim teaches formulations differing only in the active ingredient. Kim manufacturing example 1, starting at paragraph 60, teaches an injectable solution with 3.0 mg sodium metabisulphite, 0.8 mg methylparaben, and 0.1 propylparaben (instant claim 15); a tablet comprising 100 mg starch, 100 mg lactose, and 2 mg magnesium stearate (instant claim 16); a capsule comprising 50 mg lactose, 100 mg starch, 2 mg talc and 2 mg magnesium stearate (instant claim 17); and a liquid comprising 20 g sugar, 20 g isomerized sugar (high fructose corn), and lemon flavor (instant claim 18). Absent evidence to the contrary, these formulations would have been known formulations for pharmaceuticals usable with predictable results, particularly in light of ‘200 leading the artisan to formulations comprising many of the same ingredients, while the amount of active ingredient represents routine optimization as discussed above.
Therefore, claims 1-2 and 12-18 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10588927. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to formulations of P.cocos peel and methods of treating neurological conditions while the reference claims anticipate such methods, thereby anticipating the active ingredient in the composition. The remaining elements amount to optimizing dose/formulations, which would have been obvious for the reasons above.

Claims 1-2 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10946053. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to formulations of P.cocos peel and methods of treating neurological conditions while the reference claims anticipate such methods, thereby anticipating the active ingredient in the composition. The remaining elements amount to optimizing dose/formulations, which would have been obvious for the reasons above.

Claims 1-2 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10864238. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to formulations of P.cocos peel and methods of treating neurological conditions while the reference claims anticipate such methods, thereby anticipating the active ingredient in the composition including the specific formulations of the instant claims.

Claims 1-2 and 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No. 17169905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to formulations of P.cocos peel and methods of treating neurological conditions while the reference claims anticipate such methods, thereby anticipating the active ingredient in the composition. The remaining elements amount to optimizing dose/formulations, which would have been obvious for the reasons above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649